Application, pursuant to CPLR article 7 8, for judgment in the nature of prohibition, denied, and petition dated November 1, 1982 dismissed. The extraordinary remedy of prohibition does not lie if there is available an adequate remedy at law (Matter of State of New York v King, 36 NY2d 59, 62). Even assuming that there has been an excess of jurisdiction, petitioner may raise such issue by way of motion to County Court to dismiss the indictment or by pursuit of the article 78 proceeding pending in Supreme Court, Ulster County. In light of this decision, the motion for a stay is denied as academic. Mahoney, P. J., Sweeney, Kane, Casey and Levine, JJ., concur.